Title: To Thomas Jefferson from Joseph Gardner Swift, 8 May 1824
From: Swift, Joseph Gardner
To: Jefferson, Thomas


Dear Sir,
New York
8th May 1824
I have the honour to enclose for your examination, a Catalogue of the Books belonging to Mr Hassler, mentioned in the letter which I had the honour to write to you in Feby last,—Be pleased to examine it & if the Books be such as you would chuse to have for the University Library, they can be readily purchased.—If you Should wish to see a Catalogue of Mr Garnetts Books I will forward it to you.—When you have done with the enclosed (if you should not wish to take the Books) please to do me the favour to put it under a cover & direct to me,With great Respect Your most obt hum. Sert.J. G. Smith